The defendant’s petition for certification for appeal from the Appellate Court, 54 Conn. App. 127 (AC 17906), is granted, limited to the following issue:
*905The Supreme Court docket number is SC 16193.
Priscilla J. Green, assistant attorney general, in support of the petition.
Barry N. Silver, in opposition.
Decided September 29, 1999
“Did the Appellate Court properly conclude that the evidence in the administrative record was insufficient to establish probable cause that the plaintiff had violated General Statutes § 14-227a?”